Citation Nr: 1420131	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of right distal fibula fracture (also claimed as limited range of motion of right ankle), currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for right knee degenerative joint disease (DJD) with severe pain, stiffness, swelling, and limited range of motion, to include as secondary to the Veteran's service-connected residuals of right distal fibula fracture (also claimed as limited range of motion of right ankle).


REPRESENTATION

Appellant represented by:	Carol B. King



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has adjudicated the claim of service connection for major depression in July 2006 and the Veteran perfected appeal.  However, on a form received in June 2008 (prior to certification to the Board), the Veteran withdrew the appeal.  Thus, the issue is no longer before the Board.

In a November 2013 statement, the Veteran's representative requested a VA examination and stated that if the Veteran "is not provided an examination, please provide a formal hearing."  As will be seen below, the Board is remanding the claim for additional development that includes the requested VA examination.  By providing her request for an exam, a remand for a hearing in this case is not required. 

The claims of service connection for back, left hip, and left knee have been raised by the record (specifically, in a statement received in December 2012).  The claims to reopen the issues of service connection for bilateral hearing loss and major depression have also been raised by the record (by telephone as reflected in a March 2014 report of general information).  The aforementioned issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed with appellate review. 

Regarding his increased rating claim for the right fibula, by statement received in August 2009, the Veteran noted that the "evidence should depict worsening of right distal fibula fracture."  The most current VA examination of record is from July 2008.  In light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

Regarding his service connection claim for a right knee disability on a secondary basis, the Veteran was afforded a VA examination in July 2008.  However, the medical opinion rendered is inadequate.  The examiner found that the right knee DJD is "not secondary to his service-connected right leg condition..."  The examiner did not discuss whether the right knee disability was aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  By notice of disagreement received in November 2008, the Veteran asserted that the severity of his right ankle altered his gait and thereby affected his knee.  In support of the secondary service connection claim, the Veteran's representative attached a medical article with his April 2014 statement.    

In light of the remand reasons above, the RO should obtain outstanding and updated treatment records, if any.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the aforementioned disabilities.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his residuals of right distal fibula fracture.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported to allow for application of the rating criteria for disability of the residuals of right distal fibula fracture. 

3.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that a current right knee disability is proximately due to or caused by the Veteran's service-connected residuals of right distal fibula fracture?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that a current right knee disability has been aggravated by the Veteran's service-connected residuals of right distal fibula fracture?

The examiner should offer a rationale for any opinion with reference the medical article attached to the representative's April 2014 statement.  

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



